MAUCK, J.
Epitomized Opinion
Stockholders of Tire & Belt Co. had a receiveJ appointed for it, in Summit Common Pleas. SomJ creditors filed cross petitions, but most of the credl itors, including Bibb Mfg. Co., filed claims witlf master commissioner who was appointed to pass oi| claim's. Master commissioner allowed Bibb clair *753mounting to $23,000. Exceptions were made to llowanoe of this claim, but Common Pleas found xceptions not well taken, and approved journal en-ry, adjudging and <9fecreeing that Bibb Co. recover rom Tire & Belt Co. $23,000. The latter filed no-ce of its appeal and the court fixed the bond at 300. Bibb Co. moved to dismiss the appeal on the round that the appeal bond should be ■ dohble the am of the judgment because the judgment below as a personal one. In overruling the motion, the ourt of Appeals held:
Attorneys — Burch, Bacon & Denlinger, for Cord ire & Belt Co.; Sieber, Sieber & Amer, for Bibb Ifg. Co.
1. It was not necessary for Bibb Co. to file any leading to have its claim allowed. Neither plead-ig or process were had by Bibb Co. against Tire Belt Co. The authorities are uniform that a case ot pleaded is no case at all. Where a personal ldgment is sought, it should be demanded by a leading showing the grounds therefor. 31 O.S. 80; 5 OS. 290.
2. While the Common Pleas, in making its finding favor of Bibb Co., used the language that is ordi-irily used in the rendition of a personal judgment, íat language is limited by the nature of the case id by the lack of pleadings and process.